Title: Thomas Jefferson to Wilson Cary Nicholas, 16 October 1816
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello Oct. 16. 16.
          
          I learn that you have recieved Dr Byrd’s journal on the survey of our Southern boundary, from mr Harrison of Barclay. it is a work I have wished to see, and if you think yourself at liberty, when done with it, to trust it in my hands for perusal only, it shall be promptly and safely returned by mail. if
			 you do not feel entirely free to do this, I will write to request it of mr Harrison. I set out within 3. or 4. days for Poplar forest to remain there 6. weeks. it would come by the Lynchburg mail as safely to that as this place. I salute you with affection & respect
          Th: Jefferson
        